EXHIBIT 10.17

 

AMENDED AND RESTATED ADMINISTRATION AGREEMENT

 

This AMENDED AND RESTATED ADMINISTRATION AGREEMENT (“Agreement”) is made as of
November 8, 2011 by and among New Mountain Finance Corporation, a Delaware
corporation (“New Mountain Finance”), New Mountain Finance Holdings, L.L.C., a
Delaware limited liability company (the “Operating Company”), New Mountain
Finance AIV Holdings Corporation, a Delaware corporation (“AIV Holdings”) and
New Mountain Finance Administration, L.L.C., a Delaware limited liability
company (the “Administrator”). References herein to a “New Mountain Fund” and
the “New Mountain Funds” include New Mountain Finance, the Operating Company and
AIV Holdings.  New Mountain Finance, the Operating Company, AIV Holdings and the
Administrator are sometimes referred to herein separately as a “party” and
collectively as the “parties”.

 

RECITALS

 

WHEREAS, the New Mountain Funds are closed-end management investment companies
that intend to elect to be treated as business development companies (“BDCs”)
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”);

 

WHEREAS, the New Mountain Funds desire to retain the Administrator to provide
administrative services to each of the New Mountain Funds in the manner and on
the terms hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to each
of the New Mountain Funds on the terms and conditions hereafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:

 

1.                                      Duties of the Administrator

 

(a)                                  Employment of Administrator. Each of the
New Mountain Funds hereby employs the Administrator to act as administrator, and
to furnish, or arrange for others to furnish, the administrative services,
personnel and facilities described below, subject to review by and the overall
control of the Board of Directors of New Mountain Finance, with respect to
services provided to New Mountain Finance (the “New Mountain Finance Services”),
the Board of Directors of the Operating Company, with respect to services
provided to the Operating Company (the “Operating Company Services”), and the
Board of Directors of AIV Holdings, with respect to services provided to AIV
Holdings (the “AIV Holdings Services”), in each case for the period and on the
terms and conditions set forth in this Agreement.  References herein to the
“Services” include the New Mountain Finance Services, the Operating Company
Services and the AIV Holdings Services. The Administrator hereby accepts such
employment and agrees during such period to render, or arrange for the rendering
of, such Services to the New Mountain Funds and to assume the obligations herein
set forth subject to the reimbursement of costs and expenses provided for
below.  The Administrator and such others shall for all purposes herein be
deemed to be independent contractors and shall, unless otherwise expressly
provided or authorized herein, have no authority to act for or represent the New
Mountain Funds in any way or otherwise be deemed agents of the New Mountain
Funds; provided, however, that the Administrator may enter into agreements as an
agent of the Operating Company in furtherance of its responsibilities under this
Agreement.

 

(b)                                 Services. The Administrator shall perform
(or oversee, or arrange for, the performance of) the administrative services
necessary for the operation of each of the New Mountain Funds.  Without limiting
the generality of the foregoing, the Administrator shall provide each of the New
Mountain Funds with office facilities, equipment, clerical, bookkeeping and
record keeping services at such facilities and such other services as the
Administrator, subject to review by the Board of Directors of New Mountain
Finance, with respect to any New Mountain Finance Services, the Board of
Directors of the Operating Company, with respect to any Operating Company
Services, or the Board of Directors of AIV Holdings, with respect to any AIV
Holdings Services, shall from time to time determine to be necessary or useful
to perform its respective obligations to New Mountain Finance, the Operating
Company and AIV Holdings under this Agreement.  The Administrator shall also, on
behalf of each of the New Mountain Funds, conduct relations with custodians,
depositories, transfer agents, dividend disbursing agents, other stockholder
servicing agents, accountants, attorneys, underwriters, brokers and dealers,
corporate fiduciaries, insurers, banks and such other persons in any such other
capacity deemed to be necessary or desirable.  The Administrator shall make
reports to the Board of Directors of New Mountain Finance of its performance of
its obligations to New Mountain Finance hereunder, to the Board of Directors of
the Operating Company of its performance of its obligations to the Operating
Company hereunder and to the Board of Directors of AIV Holdings of

 

--------------------------------------------------------------------------------


 

its performance of its obligations to AIV Holdings hereunder and furnish advice
and recommendations with respect to such other aspects of the business and
affairs of New Mountain Finance, the Operating Company and AIV Holdings,
respectively, as it shall determine to be desirable; provided that nothing
herein shall be construed to require the Administrator to, and the Administrator
shall not, provide any advice or recommendation relating to the securities and
other assets that the New Mountain Funds should purchase, retain or sell or any
other investment advisory services to the New Mountain Funds.  The Administrator
shall be responsible for the financial and other records that the New Mountain
Funds are required to maintain and shall prepare, print and disseminate reports
to stockholders or members, as applicable, and reports and other materials filed
with the Securities and Exchange Commission (the “SEC”) or any other regulatory
authority.  The Administrator will provide on the Operating Company’s behalf
significant managerial assistance to those portfolio companies to which the
Operating Company is required to provide such assistance.  In addition, the
Administrator will assist New Mountain Finance, the Operating Company and AIV
Holdings in determining and publishing their respective net asset values,
overseeing the preparation and filing of their respective tax returns, and
generally overseeing the payment of their respective expenses and the
performance of administrative and professional services rendered to them by
others.

 

(c)                                  Retention of Third Party Service Providers.
The Administrator is hereby authorized to enter into one or more agreements with
third party service providers as an agent of the Operating Company (including
any sub-administrator) (each, a “Service Provider”) pursuant to which the
Administrator may obtain the services of the Service Provider(s) to assist the
Administrator in fulfilling its responsibilities to the New Mountain Funds
hereunder. The Operating Company shall be responsible for any expenses incurred
by the Administrator on behalf of the New Mountain Funds payable to any Service
Provider. Any sub-administration agreement entered into by the Administrator
shall be in accordance with the requirements of the Investment Company Act and
other applicable federal and state law.

 

2.                                      Records

 

The Administrator agrees to maintain and keep all books, accounts and other
records of each of the New Mountain Funds that relate to activities performed by
the Administrator for each of the New Mountain Funds hereunder and will maintain
and keep such books, accounts and records in accordance with the Investment
Company Act.  In compliance with the requirements of Rule 31a-3 under the
Investment Company Act, the Administrator agrees that all records which it
maintains for each of the New Mountain Funds shall at all times remain the
property of New Mountain Finance, the Operating Company or AIV Holdings, as
applicable, shall be readily accessible during normal business hours, and shall
be promptly surrendered upon the termination of the Agreement or otherwise on
written request. The Administrator further agrees that all records which it
maintains for each of the New Mountain Funds pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by
Rule 31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.

 

3.                                      Confidentiality

 

The parties hereto agree that each shall treat confidentially all information
provided by a party to any other party regarding its business and operations.
All confidential information provided by a party hereto, including nonpublic
personal information (regulated pursuant to Regulation S-P of the SEC), shall be
used by any other party hereto solely for the purpose of rendering services
pursuant to this Agreement and, except as may be required in carrying out this
Agreement or any other agreement between New Mountain Finance, the Operating
Company, AIV Holdings, the Administrator or any of their respective affiliates,
shall not be disclosed to any third party, without the prior consent of such
providing party. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed by any regulatory authority, any authority or legal counsel of the
parties hereto, by judicial or administrative process or otherwise by applicable
law or regulation.

 

4.                                      Compensation; Allocation of Costs and
Expenses

 

In full consideration of the provision of the Services of the Administrator, the
Operating Company shall reimburse the Administrator for the costs and expenses
incurred by the Administrator in performing its obligations and providing
personnel and facilities to each of the New Mountain Funds hereunder.  In
addition, the Operating Company shall reimburse any affiliate of the
Administrator for any costs and expenses incurred by such affiliate on behalf of
the Administrator in connection with the Administrator’s provision of services
to the New Mountain Funds under this Agreement.  The Operating Company will bear
all costs and expenses that are incurred in each of the New Mountain Fund’s
operation, administration and transactions and not specifically assumed by the
Operating Company’s investment adviser (the “Adviser”), pursuant to that certain
Investment Management Agreement, dated as of May 19, 2011 by and between the
Operating Company and the Adviser.  Costs and expenses to be borne by the
Operating Company include, but are not limited to, those relating to:
organization and the initial public offering; calculating New

 

2

--------------------------------------------------------------------------------


 

Mountain Finance’s, the Operating Company’s and AIV Holdings’ respective net
asset values (including the cost and expenses of any independent valuation
firm); expenses incurred or paid by the Adviser or any affiliate of the Adviser
and paid or payable to third parties, including agents, consultants or other
advisers, in monitoring financial and legal affairs for each of the New Mountain
Funds and in providing administrative services, monitoring the Operating
Company’s investments and performing due diligence on its prospective portfolio
companies; interest payable on debt, if any, incurred to finance the Operating
Company’s investments; with respect to New Mountain Finance and the Operating
Company, sales and purchases of New Mountain Finance’s common stock and other
securities; investment advisory and management fees; administration fees, if
any, payable under this Agreement; fees payable to third parties, including
agents, consultants or other advisers, relating to, or associated with,
evaluating and making investments; transfer agent and custodial fees; federal
and state registration fees; with respect to New Mountain Finance and the
Operating Company, all costs of registration and listing New Mountain Finance’s
shares on any securities exchange; federal, state and local taxes; independent
directors’ fees and expenses; costs of preparing and filing reports or other
documents required by the Securities and Exchange Commission; costs of any
reports, proxy statements or other notices to stockholders or members, as
applicable, including printing costs; the New Mountain Funds’ allocable portion
of the fidelity bond, directors and officers, errors and omissions liability
insurance, and any other insurance premiums; direct costs and expenses of
administration, including printing, mailing, long distance telephone, copying,
secretarial and other staff, independent auditors and outside legal costs; and
all other expenses incurred by the New Mountain Funds or the Administrator in
connection with administering the New Mountain Funds’ business, including
payments under this Agreement based upon the New Mountain Funds’ allocable
portion of the Administrator’s overhead in performing its obligations under the
Administration Agreement, including rent and the allocable portion of the cost
of New Mountain Finance’s, the Operating Company’s and AIV Holdings’ chief
compliance officer and chief financial officer and their respective staffs. 
Notwithstanding the foregoing, amounts payable to the Administrator from the
Operating Company shall not exceed $3,000,000 for the time period from April 1,
2011 to March 31, 2012, and any expenses incurred in connection with the
Registration Rights Agreement, dated May 19, 2011, by and among New Mountain
Finance, AIV Holdings, New Mountain Finance Advisers BDC, L.L.C., Steven B.
Klinsky, and the Steven B. Klinsky Trust shall be paid as specified in such
agreement.

 

5.                                      Limitation of Liability of the
Administrator; Indemnification

 

The Administrator, its affiliates and their respective officers, managers,
partners, agents, employees, controlling persons, members and any other person
or entity affiliated with the Administrator, including without limitation its
sole member and any person affiliated with New Mountain Capital, L.L.C. to the
extent they are providing services for or otherwise acting on behalf of the
Administrator, Adviser or the New Mountain Funds, shall not be liable to the New
Mountain Funds for any action taken or omitted to be taken by the Administrator
in connection with the performance of any of its duties or obligations under
this Agreement or otherwise as administrator for the New Mountain Funds, and New
Mountain Finance and the Operating Company shall, jointly and severally,
indemnify, defend and protect the Administrator, its affiliates and their
respective officers, managers, partners, agents, employees, controlling persons,
members, and any other person or entity affiliated with the Administrator,
including without limitation its sole member and any person affiliated with New
Mountain Capital, L.L.C., the Adviser, each of whom shall be deemed a third
party beneficiary hereof) (collectively, the “Indemnified Parties”) and hold
them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of New Mountain Finance or the Operating
Company or their respective securityholders or members) arising out of or
otherwise based upon the performance of any of the Administrator’s duties or
obligations under this Agreement or otherwise as administrator for the New
Mountain Funds.  AIV Holdings shall indemnify, defend and protect the
Administrator, its affiliates and their respective officers, managers, partners,
agents, employees, controlling persons, members, and any other person or entity
affiliated with the Administrator, including without limitation its sole member
and any person affiliated with New Mountain Capital, L.L.C., the Adviser, each
of whom shall be deemed a third party beneficiary hereof) (collectively, the
“AIV Holdings Indemnified Parties”) and hold them harmless from and against all
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and amounts reasonably paid in settlement) incurred by the AIV Holdings
Indemnified Parties in or by reason of any pending, threatened or completed
action, suit, investigation or other proceeding (including an action or suit by
or in the right of AIV Holdings or its securityholders) arising out of or
otherwise based upon the performance of any of the Administrator’s duties or
obligations under this Agreement or otherwise as administrator for the New
Mountain Funds.  Notwithstanding the preceding sentence of this Section 5 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties or AIV Holdings Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties or AIV Holdings Indemnified Parties to
indemnification in respect of, any liability to New Mountain Finance or its
securityholders, the Operating Company or its members or AIV Holdings or its
securityholders to which the Indemnified Parties or AIV Holdings Indemnified
Parties would otherwise be subject by reason of willful misfeasance, bad faith
or gross negligence in the performance of the Administrator’s duties or by
reason of the reckless disregard of the Administrator’s duties and obligations
under this Agreement (to the extent applicable), as the same shall be determined
in accordance with the Investment Company Act and any interpretations or
guidance by the SEC or its staff thereunder.

 

3

--------------------------------------------------------------------------------


 

6.                                      Activities of the Administrator

 

The services of the Administrator to the New Mountain Funds are not to be deemed
to be exclusive, and the Administrator and each affiliate of the Administrator
and any other person providing services to the New Mountain Funds as arranged by
the Administrator, is free to render services to others.  It is understood that
directors, officers, employees and stockholders or members of New Mountain
Finance, the Operating Company and AIV Holdings, as applicable, are or may
become interested in the Administrator and its affiliates, as directors,
officers, members, managers, employees, partners, stockholders or otherwise, and
that the Administrator and directors, officers, members, managers, employees,
partners and stockholders of the Administrator and its affiliates are or may
become similarly interested in New Mountain Finance, the Operating Company and
AIV Holdings, as applicable, as stockholders, members or otherwise.

 

7.                                      Duration and Termination of this
Agreement

 

(a)                                  This Agreement shall become effective as of
the date hereof.  This Agreement shall continue in effect until May 19, 2013, or
to the extent consistent with the requirements of the Investment Company Act,
from the date of the Company’s election to be regulated as a BDC under the
Investment Company Act, and thereafter shall continue automatically for
successive annual periods, provided that such continuance is specifically
approved at least annually (i) with respect to New Mountain Finance, by (A) the
vote of New Mountain Finance’s Board of Directors, or by the vote of a majority
of the outstanding voting securities of New Mountain Finance and (B) the vote of
a majority of New Mountain Finance’s Board of Directors who are not parties to
this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act, (ii) with respect to the
Operating Company, by (A) the vote of the Operating Company’s Board of
Directors, or by the vote of a majority of the outstanding voting securities of
the Operating Company and (B) the vote of a majority of the Operating Company’s
Board of Directors who are not parties to this Agreement or “interested persons”
(as such term is defined in Section 2(a)(19) of the Investment Company Act) of
any such party, in accordance with the requirements of the Investment Company
Act and (iii) with respect to AIV Holdings, by (A) the vote of AIV Holdings’
Board of Directors, or by the vote of a majority of the outstanding voting
securities of AIV Holdings and (B) the vote of a majority of AIV Holdings’ Board
of Directors who are not parties to this Agreement or “interested persons” (as
such term is defined in Section 2(a)(19) of the Investment Company Act) of any
such party, in accordance with the requirements of the Investment Company Act.

 

(b)                                 The Agreement may be terminated at any time,
without the payment of any penalty, upon 60 days’ written notice, (i) with
respect to New Mountain Finance only, by the vote of a majority of the
outstanding voting securities of New Mountain Finance or by the vote of New
Mountain Finance’s Board of Directors, (ii) with respect to the Operating
Company only, by the vote of a majority of the outstanding voting securities of
the Operating Company or by the vote of the Operating Company’s Board of
Directors, (iii) with respect to AIV Holdings only, by the vote of a majority of
the outstanding voting securities of AIV Holdings or by the vote of AIV
Holdings’ Board of Directors or (iv) by the Administrator.  For the avoidance of
doubt, any termination by New Mountain Finance, the Operating Company or AIV
Holdings pursuant to clause (i), (ii) or (iii), respectively, of this
Section 7(b) shall not otherwise operate to terminate this Agreement with
respect to the other parties hereto and the obligations of the Administrator
hereunder to the non-terminating party shall continue in full force and effect.

 

8.                                      Amendments of this Agreement

 

This Agreement may not be amended or modified except by a written instrument
signed by each party hereto.

 

9.                                      Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  This Agreement
may not be assigned by a party without the consent of the other parties.  The
provisions of Section 5 of this Agreement shall remain in full force and effect,
and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.

 

10.                               Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York and the applicable provisions of the Investment Company
Act.  To the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

 

4

--------------------------------------------------------------------------------


 

11.                               No Waiver

 

The failure of any party to enforce at any time for any period the provisions of
or any rights deriving from this Agreement shall not be construed to be a waiver
of such provisions or rights or the right of such party thereafter to enforce
such provisions, and no waiver shall be binding unless executed in writing by
all parties hereto.

 

12.                               Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

13.                               Notices

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other parties at their principal
office.

 

14.                               Counterparts

 

This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original instrument and all of which taken
together shall constitute one and the same agreement.

 

15.                               Entire Agreement

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supercedes all prior agreements, understandings and
arrangements with respect to such subject matter.

 

Remainder of Page Intentionally Left Blank

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

NEW MOUNTAIN FINANCE CORPORATION

 

 

 

By:

/s/ Paula Bosco

 

 

Name: Paula Bosco

 

 

Title: Secretary

 

 

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C.

 

 

 

By:

/s/ Paula Bosco

 

 

Name: Paula Bosco

 

 

Title: Secretary

 

 

 

 

 

NEW MOUNTAIN FINANCE AIV HOLDINGS CORPORATION

 

 

 

By:

/s/ Paula Bosco

 

 

Name: Paula Bosco

 

 

Title: Secretary

 

 

 

 

 

NEW MOUNTAIN FINANCE ADMINISTRATION, L.L.C.

 

 

 

By:

By:

/s/ Paula Bosco

 

 

Name: Paula Bosco

 

 

Title: Authorized Person

 

6

--------------------------------------------------------------------------------